Memorandum Opinion.
In 1994, the defendant was found guilty, but mentally ill, of first-degree murder. Defendant appealed, and the Court of Appeals reversed defendant’s conviction and remanded the case for further proceedings. 227 Mich App 219; 574 NW2d 398 (1997).
The prosecutor has applied to this Court for leave to appeal and defendant has applied for leave to appeal as cross-appellant. However, we are informed that the defendant has died.
*22Given the first-out rule, MCR 7.215(H), and the fact that the defendant’s death prevents us from reviewing the Court of Appeals two to one opinion, we vacate the opinion and dismiss the application for leave to appeal and the application for leave to appeal as cross-appellant. MCR 7.302(F)(1).
Mallett, C.J., and Brickley, Cavanagh, Boyle, Weaver, Kelly, and Taylor, JJ., concurred.